Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 1 of 15 PAGEID #: 1




                          UNITED STATED DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION, DAYTON OFFICE


LESLIE SIZEMORE                               :   Case #:
                                              :   Judge:
      Plaintiff                               :
                                              :   COMPLAINT WITH JURY DEMAND
vs.
                                              :   ENDORSED HEREON
EDGEWOOD BOARD OF EDUCATION,                  :
EDGEWOOD CITY SCHOOLS,                        :
                                              :
And                                           :
                                              :
GARY GABBARD, in his official capacity        :
as President                                  :
                                              :
And                                           :
                                              :
JIM WIRLEY, in his official capacity as       :
Vice President                                :
                                              :
And                                           :
                                              :
AMY ASHCRAFT, in her official capacity        :
as Board Member                               :
                                              :
And                                           :
                                              :
BETH BENJAMIN, in her official capacity       :
as Board Member                               :
                                              :
And                                           :
                                              :
TOM YORK, in his official capacity as         :
Board Member,                                 :
                                              :
And                                           :
                                              :
DAVID SLAMER, in his official capacity        :
as Principal of Edgewood Middle School,       :
                                              :
And                                           :


                                          1
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 2 of 15 PAGEID #: 1




 DANIEL BENJAMIN, an individual                     :
                                                    :
 And                                                :
                                                    :
 JOHN DOES 1 THROUGH AND                            :
 INCLUDING 10,                                      :
                                                    :
         Defendants                                 :




     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS UNDER COLOR OF
                      STATE LAW [42 U.S.C. §§ 1983, 1988]
     AND DISCRIMINATION [TITLE VII] – DEMAND FOR TRIAL BY JURY




       Plaintiff, by and through her attorney Alissa J. Sammarco, brings this action against

the Defendants and allege as follows:

                                     JURISDICTION

1.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, as well as the

Fourth, Eighth and Fourteenth Amendments of the United States Constitution, and Article

I, §§ 1, 2, and 14, Constitution of the State of Ohio.

2. This action is also brought pursuant to Title VII under the Civil Rights Act of 1964, as

amended, 42 USC Section 2000e.

3.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 (Federal

Question) and 28 U.S.C. §1343 (Civil Rights) and pursuant to 28 USC §1367(a), this court

has supplemental jurisdiction over related state causes of action because the state court

claims are part of the same case and controversy such that joinder is required.

4.     Plaintiff has filed a Charge of Discrimination with the Equal Employment


                                              2
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 3 of 15 PAGEID #: 1




Opportunity Commission against the Defendant School District on April 3, 2019, Charge

No. 473-2019-01370. The EEOC has issued a Notice of Right to Sue Letter dated

___________. This complaint is filed within 90 days of the receipt of the Notice of Rights.

5.     Venue lies in the Southern District of Ohio, the judicial district in which the claim

arose pursuant to 28 U.S.C. § 1391. The Plaintiffs further invoke the supplemental

jurisdiction of this Court to hear and consider claims also arising under the state laws of

Ohio, including Title 41 of the Ohio Revised Code. The matter in controversy exceeds,

exclusive of interest, the sum of SEVENTY-FIVE THOUSAND U.S. DOLLARS

($75,000.00).

                                          PARTIES

6.     The allegations contained in the Jurisdiction paragraphs are incorporated by

reference as if fully rewritten herein.

7.     Plaintiff was at all times material to this action are citizens of the United States of

America and residents of the state of Ohio. Plaintiff was employed within the Butler

County, Ohio. Plaintiff believes each of the Defendants reside within the jurisdiction of

this Court.

8.     Defendant Edgewood Board of Education, Edgewood City Schools, at all times

relevant to this action was a School District and political subdivision existing pursuant to

the laws of the State of Ohio, located in Butler County, Ohio, having the authority to sue

and be sued in its name. Further, Defendant Edgewood Board of Education, Edgewood

City Schools, at all times relevant employed, controlled or had the right to control

Defendants David Slamer and John Does 1 through and including 5. Board Members Gary

Gabbard, Jim Wirley, Amy Ashcraft, Beth Benjamin, Tom York, and the John Does 6


                                             3
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 4 of 15 PAGEID #: 1




through 10, which individuals committed certain acts or omissions in the course and scope

of their employment and/or relationship with Edgewood Board Of Education, Edgewood

City Schools and the name of Edgewood Board of Education, Edgewood City Schools.

9.     Defendant Board Members Gary Gabbard, Jim Wirley, Amy Ashcraft, Beth

Benjamin, Tom York, at all times relevant to this action were the duly elected officials who

created the policies and procedures and practices for Defendant Board of Education,

Edgewood City Schools.

10.    Defendant David Slamer at all times relevant to this action is the duly appointed

Principal of Edgewood Middle School. At all times material, Defendant Slamer was

responsible for execution of the policies, procedure and practices of the Board of Education

at the Edgewood Middle School. This action is brought against him in his official capacity

for the acts and omissions occurring in said capacities.

11.    Defendants Edgewood Board of Education, Edgewood City Schools, Mr. Slammer

and the Board Members are hereinafter referred to jointly as Defendant Edgewood Schools.

12.    Defendant Daniel Benjamin is an individual over the age of 18 who was an

employee of Defendant Edgewood Schools.

13.    At all times relevant hereto, Defendant Daniel Benjamin and Board Member Beth

Benjamin were husband and wife.

14.    At all times material hereto, Individual Defendants and John Doe 1 through 10,

were individuals or entities whose identity could not be determined prior to the filing of

this action, and who acted within the scope of their employment with Defendant Edgewood

Schools.

15.    Defendants, and each of them, except for Defendant Mr. Benjamin, are employers



                                             4
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 5 of 15 PAGEID #: 1




as defined under Title VII and under Title 41 of the Ohio Revised Code.

16.     All the above Defendants, except Defendant Mr. Benjamin, are individuals who

acted under color of state law and are responsible for Plaintiff’s damages in their official

capacities.

                               STATEMENT OF FACTS


17.     Plaintiff, Leslie Sizemore, is a Female who was employed by the Defendant

Edgewood Schools as a custodian at the Edgewood Middle School from May 24, 2016

through her last day of work on August 10, 2018.

18.     At all times relevant, Defendant David Slamer was the principle of the Edgewood

Middle School.

19.     During the course of her employment, Plaintiff was subjected to unwanted sexual

conduct which rose to the level of sexual harassment, beginning in approximately August

2017.

20.     At all times relevant hereto, Plaintiff was subjected to unwelcome sexual conduct

by Defendant and Co-worker Daniel Benjamin including verbal conduct, physical conduct,

and text message.

21.     Defendant Mr. Benjamin texted Plaintiff during work, “I can see you,” and “I know

where you are.” These texts were frequent, some weeks, sent on a daily.

22.     Plaintiff was offended by and frightened by Mr. Benjamin’s texts because she often

worked alone in the Middle School Building and in other secluded areas.

23.     The texts were coupled with obscene gestures which started around Christmas of

2017. The gestures included Mr. Benjamin putting two fingers in the shape of a “V” in

front of his mouth and wiggled/flicked his tongue between them, directing the gesture at


                                             5
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 6 of 15 PAGEID #: 1




Plaintiff. This was intended by Benjamin and was perceived by Plaintiff as a sexual gesture

indicating what he would do to her.

24.    Mr. Benjamin regularly put his hand on Plaintiff’s shoulder and hugged her.

Plaintiff moved away and told him she did not want him touching her.

25.    Mr. Benjamin’s conduct created a hostile work environment and rose to the level

of sexual harassment as his conduct was unwelcome, severe and pervasive.

26.    In or about September of 2017, and continuing throughout her employment with

Defendants, Plaintiff reported to her supervisor, Teresa Lewis, Mr. Benjamin’s conduct.

Plaintiff also stated to Ms. Lewis, “I don’t like being around him” “He creeps me out.”

27.    Defendant Edgewood Board of Education and Edgewood School District, by and

through Ms. Lewis responded, “We all know he’s creepy.” “He’s just goofin’ around.”

28.    The Defendants took no action in September 2017 through July 2018 to investigate

the allegations of sexual harassment by Plaintiff.

29.    The Defendants took no actions between September 2017 and July 2018 to correct

or stop the sexual harassment.

30.    In Nov of 2017, Plaintiff received a report of improper sexual conduct by Dan

Benjamin relating to a minor female student, Student A, wherein he took pictures of

Student A with his cell phone. His conduct was observed by another female student,

Student B. When the Student B asked Mr. Benjamin why he took pictures of Student A,

Mr. Benjamin replied, “I’m saving it for later.”

31.    Student A perceived his comment to be of a sexual nature based on his intonation,

body language and context of the question. Mr. Benjamin’s conduct was extremely

upsetting to the Student B and her mother who told Plaintiff about the incident.



                                             6
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 7 of 15 PAGEID #: 1




32.      Upon learning of the incident, Plaintiff reported Mr. Benjamin’s comments and

actions to the principal, Mr. Slamer, the assistant principal, Ms. Ruether, and to supervisor

Teresa Lewis.

33.      In or about the week of November 13th, 2017, Plaintiff and Student B’s mother met

with Mr. Slamer, Ms. Ruether, and Teresa Lewis to report Mr. Benjamin’s actions

including taking pictures of Student A and making sexual comments to Student B.

34.      Defendant School District did not investigate the allegations of improper sexual

conduct against Mr. Benjamin.

35.      Defendants failed to take prompt remedial action to correct or stop the behavior of

Mr. Benjamin.

36.      Defendants failed to inform the Police or Sheriff of the allegations of improper

sexual conduct by a custodian employed at their school.

37.      Defendants later informed Plaintiff that they took no action to investigate or to

correct the actions of Mr. Benjamin because “the parents [of Student A] did not contact

them.”

38.      Between September of 2017 and July of 2018, Plaintiff repeatedly informed

Defendant School District through her supervisor, Teresa Lewis, that she did not want to

work with Mr. Benjamin. However, in July 2018, Ms. Lewis assigned Plaintiff to go alone

with Mr. Benjamin to the other side of the school building to get supplies for the summer

cleaning the custodians were conducting. The supply closet was on the other side of the

school in the “200 Hall” and was out of sight or hearing from the other custodians.




                                              7
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 8 of 15 PAGEID #: 1




39.      When Plaintiff entered the closet to get the supplies, Mr. Benjamin followed her in

and put his hand on her back and holding her in a bent over position and then touching her

in her crouch in an unwelcomed and sexual manner with his other hand.

40.      Plaintiff was extremely upset and shocked. Client said, “What do you think you’re

doing?” and left immediately the area and returned to the work group on the other side of

the building.

41.      After the incident, Mr. Benjamin texted Plaintiff a message that stated: “You taste

good.”

42.      Plaintiff reported the physical unwelcome conduct to the Defendant’s Human

Resource Department on the about a week or two later on August 10, 2018.

43.      Plaintiff’s last day of work was August 10, 2018, and she has not been able to return

to work since that date.

44.      Plaintiff was forced out of work as a direct and proximate result of the policy of

inaction of Defendants Edgewood Schools, including Principal Slamer and the Board

Members.

45.      In essence, Plaintiff was constructively discharged when her employer, the

Defendant Edgewood Schools, deliberately created intolerable working conditions, as

perceived by a reasonable person.

46.      Defendant Employer created the intolerable working conditions with the intention

of forcing Plaintiff out of work.

47.      A reasonable person in Plaintiff’s position would have felt forced out of the

workplace.




                                               8
 Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 9 of 15 PAGEID #: 1




48.    Plaintiff’s being forced out of the workplace was a foreseeable consequence of the

Defendant Employer’s actions.

49.    Plaintiff was treated worse than other employees who did not report sexual

harassment, hostile work environment or engage in other protected activity in that she was

subjected to the policy of inaction and forced to be subjected to sexual harassment and

hostile work environment and constructively terminated.

50.    Plaintiff was treated worse than other male employees in that she was subjected to

the policy of inaction and forced to be subjected to sexual harassment and hostile work

environment and constructively terminated.

51.    On August 10, 2018, Plaintiff was forced to leave work and has been constructively

discharged.

                        FIRST CAUSE OF ACTION
         DISCRIMINATION BASED ON SEX & SEXUAL HARASSMENT
                     Title VII & OH Rev. Code Title 41

52.            The allegations contained in the preceding paragraphs are incorporated by

reference as if fully rewritten herein.

53.    Defendant Edgewood Schools have violated Plaintiff's right to be free of sex and

race discrimination under Title VII of the Civil Rights Act of 1964 as amended 42 USC

Section 2000e et seq. and under Title 41 of the Ohio Revised Code.

54.    As a direct and proximate result of Defendant Edgewood Schools’ actions and

inactions, Plaintiff has suffered adverse employment actions including loss of her

employment; has incurred temporary and permanent injuries; has endured great pain and

suffering of both mind and body and will continue to endure such pain and suffering in the

future; has incurred emotional distress and will continue to endure emotional distress; has



                                             9
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 10 of 15 PAGEID #: 1




incurred medical expenses in an undetermined amount and will continue to incur medical

expenses in the future; and has suffered damages for the lost enjoyment of life; and lost

wages, both past and future.

                        SECOND CAUSE OF ACTION
                RETALIATION and CONSTRUCTIVE DISCHARGE
                       Title VII & OH Rev. Code Title 41

55.     The allegations contained in the preceding paragraphs are incorporated by reference

as if fully rewritten herein.

56.     Defendant Edgewood Schools’ actions as set forth above constituted retaliation

against Plaintiff due to her reporting Title VII violations (related to herself) and Title IX

violations (related to Students A and B), discrimination based on gender, and complainant

of sexual and racial discrimination and harassment.

57.     Defendant Edgewood Schools’ actions and inactions as set forth above constitute

discrimination, harassment, based on sex, and retaliation for protected activity.

58.     As a direct and proximate result of said retaliation, Plaintiff has suffered adverse

employment actions including loss of her employment; has incurred temporary and

permanent injuries; has endured great pain and suffering of both mind and body and will

continue to endure such pain and suffering in the future; has incurred emotional distress

and will continue to endure emotional distress; has incurred medical expenses in an

undetermined amount and will continue to incur medical expenses in the future; and has

suffered damages for the lost enjoyment of life; and lost wages, both past and future.

                             THIRD CAUSE OF ACTION
                           VIOLATION OF 42 USC Sect. 1983

59.     The allegations contained in the preceding paragraphs are incorporated by reference

as if fully rewritten herein.

                                             10
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 11 of 15 PAGEID #: 1




60.     At the time of the incidents alleged herein, Defendant Edgewood Schools had a

policy against discrimination.

61.     The policy against discrimination was inadequate for the training, investigation,

and response to complaints of discrimination.

62.     The Defendant Edgewood Schools knew that their policies against discrimination

were inadequate to prevent the violation of individuals’ federal rights and the type harm,

such is alleged herein.

63.     Knowing the inadequacy of their policies for training, investigation, and response

to complaints of discrimination and harassment, Defendant Edgewood Schools consciously

disregarded that knowledge to Plaintiff’s detriment.

64.     The Defendant Edgewood Schools’ failure to stop the harassment amounted to an

official policy of inaction.

65.     As a direct and proximate result of the actions of Defendant Edgewood Schools,

Plaintiff has suffered adverse employment actions; has incurred temporary and permanent

injuries; has endured great pain and suffering of both mind and body and will continue to

endure such pain and suffering in the future; has incurred emotional distress and will

continue to endure emotional distress; has incurred medical expenses in an undetermined

amount and will continue to incur medical expenses in the future; and has suffered damages

for the lost enjoyment of life; and lost wages, both past and future.

                       FOURTH CAUSE OF ACTION
                          IN THE ALTERNATIVE
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                 [AGAINST DEFENDANT DANIEL BENJAMIN]

66.     The allegations contained in the preceding paragraphs are incorporated by reference

as if fully rewritten herein.

                                             11
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 12 of 15 PAGEID #: 1




67.     Defendant Daniel Benjamin had a duty to Plaintiff not to harm her or touch her

without her permission.

68.     By acting in the manner prescribed herein toward Plaintiff, in a careless and

negligent manner, Defendant Mr. Benjamin knowingly created a greater probability of

causing substantial harm to others, especially Plaintiff.

69.     Defendant Mr. Benjamin’s actions constitute a recklessness for the safety and well-

being of others, especially the Plaintiff.

70.     The actions of Defendant Mr. Benjamin were outrageous such that any reasonable

person would find them offensive.

71.     Defendant Mr. Benjamin negligently inflicted emotional distress upon the Plaintiff

when he repeatedly texted her, made sexual gestures at her, hugged her and ultimately held

her back down and touched her in a sexual manner in the supply closet in July 2018.

72.     Defendant Mr. Benjamin recklessly disregarded the Plaintiff’s requests not to do

these things to her and knew or should have known that his actions would result in serious

emotional distress.

73.     Defendant Mr. Benjamin’s conduct was extreme and outrageous.

74.     Defendant Mr. Benjamin’s actions directly and proximately caused Plaintiffs’

psychological injury. The mental anguish Plaintiff’s suffered was serious.

75.     As a direct and proximate result of the actions of Defendant Mr. Benjamin, Plaintiff

has incurred temporary and permanent injuries; has endured great pain and suffering of

both mind and body and will continue to endure such pain and suffering in the future; has

incurred emotional distress and will continue to endure emotional distress; has incurred

medical expenses in an undetermined amount and will continue to incur medical expenses



                                             12
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 13 of 15 PAGEID #: 1




in the future; and has suffered damages for the lost enjoyment of life; and lost wages, both

past and future.

                          FIFTH CAUSE OF ACTION
                            IN THE ALTERNATIVE
                      NEGLIGENCE & GROSS NEGLIGENCE
                   [AGAINST DEFENDANT DANIEL BENJAMIN]

76.     The allegations contained in the preceding paragraphs are incorporated by reference

as if fully rewritten herein.

77.     Defendant Daniel Benjamin had a duty to Plaintiff not to harm her or touch her

without her permission.

78.     By acting in the manner prescribed herein toward Plaintiff, in a careless and

negligent manner, Defendant Mr. Benjamin knowingly created a greater probability of

causing substantial harm to others, especially Plaintiff.

79.     Defendant Mr. Benjamin’s actions constitute a recklessness for the safety and well-

being of others, especially the Plaintiff.

80.     Defendant Mr. Benjamin’s reckless actions negligently inflicted physical and

emotional injury and harm upon the Plaintiff when he repeatedly texted her, made sexual

gestures at her, hugged her and ultimately held her back down and touched her in a sexual

manner in the supply closet in July 2018.

81.     Defendant Mr. Benjamin recklessly disregarded the Plaintiff’s requests not to do

these things to her and knew or should have known that his actions would result in injury.

His conduct constituted gross negligence

82.     Defendant Mr. Benjamin’s conduct was extreme and outrageous.

83.     Defendant Mr. Benjamin’s actions directly and proximately caused Plaintiffs’

physical and emotional injuries.

                                             13
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 14 of 15 PAGEID #: 1




84.    As a direct and proximate result of the actions of Defendant Mr. Benjamin, Plaintiff

has incurred temporary and permanent injuries; has endured great pain and suffering of

both mind and body and will continue to endure such pain and suffering in the future; has

incurred emotional distress and will continue to endure emotional distress; has incurred

medical expenses in an undetermined amount and will continue to incur medical expenses

in the future; and has suffered damages for the lost enjoyment of life; and lost wages, both

past and future.

       WHEREFORE, Plaintiff demands that the Court:

               (A)     Award Plaintiff compensatory damages in an amount to be shown
                       at trial.

               (B)     Award Plaintiff back pay, front pay, and employment benefits and
                       other equitable relief.

               (C)     Award Plaintiff reasonable attorney’s fees and costs and
                       disbursements.

               (D)     Award Plaintiff pre and post judgment interest at the statutory rate.

               (E)     Grant Plaintiff such additional relief as the Court deems just and
                       proper.


                                              Respectfully Submitted,

                                              THE SAMMARCO LAW FIRM LLC

                                              /s/ Alissa J. Sammarco
                                              Alissa J. Sammarco (Oh Reg # 0077563)
                                              Attorney for Plaintiff
                                              15 East 8th Street
                                              Cincinnati, OH 45202
                                              (513) 736-7700; fax (513) 763-7704
                                              AJS@SammarcoLegal.com




                                            14
Case: 1:19-cv-00555-MRB Doc #: 1 Filed: 07/08/19 Page: 15 of 15 PAGEID #: 1




                                     JURY DEMAND

Plaintiff hereby requests a Trial by Jury.


                                              /s/ Alissa J. Sammarco
                                              Alissa J. Sammarco (Oh Reg # 0077563)
                                              Attorney for Plaintiff




                                             15
